ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Al Bahar Company                              )      ASBCA No. 58416
                                              )
Under Contract No. W91GEU-08-P-5289           )

APPEARANCE FOR THE APPELLANT:                        Mr. Lauy Abbas Ahmed
                                                      Owner

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Nicholes D. Dembinski, JA
                                                      Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE MCILMAIL
               ON APPELLANT'S MOTION FOR RECONSIDERATION

       Appellant, prose, has submitted an email dated 19 September 2014 that we
interpret as a motion for reconsideration of our 4 August 2014 denial of this appeal.
Board records establish that appellant received the Board's 4 August 2014 decision
(that was sent by email) 1 no later than 7 August 2014. Board Rule 20 (revised 21 July
2014) requires the filing of a motion for reconsideration within 30 days of receipt of
the decision for which reconsideration is sought (as did prior Rule 29). Appellant's
motion was not filed within that 30-day time limit and must be dismissed as untimely.
Program and Construction Management Group, Inc., ASBCA No. 47048, 95-1 BCA
~ 27,413, aff'd, 64 F.3d 676 (Fed. Cir. 1995) (per curiam) (table).


        Appellant's motion for reconsideration is dismissed.

        Dated: 24 September 2014




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)

1
    The Board routinely sends decisions to litigants in Iraq and Afghanistan by email
        due to the absence of a functioning mail' system.
I concur                                      I concur




~~
Administrative Judge
                                              RIC~~-~
                                              Administrative Judge
Acting Chairman                               Vice Chairman
Armed Services Board                          Armed Services Board
of Contract Appeals                           of Contract Appeals




     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58416, Appeal of Al Bahar
Company, rendered in conformance with the Board's Charter.

      Dated:



                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         2